 



EXHIBIT 10.8

 

EXECUTION COPY

 

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 30th day of January, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of January 1, 2013 (the “Pooling and Servicing Agreement”), and PrimeLending,
a PlainsCapital Company, a Texas corporation (“PrimeLending”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1A
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of January 30, 2011,
between Assignor and PrimeLending (the “Purchase Agreement”), as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.     Assignor hereby grants, transfers and assigns to Depositor all of its
right, title and interest in, to and under the representations and warranties
made by PrimeLending pursuant to the Purchase Agreement to the extent relating
to the Mortgage Loans, and Depositor hereby accepts such assignment from
Assignor.

 

2.     Depositor hereby grants, transfers and assigns to Assignee all of its
right, title and interest in, to and under the representations and warranties
made by PrimeLending pursuant to the Purchase Agreement to the extent relating
to the Mortgage Loans, and Depositor hereby accepts such assignment from
Assignor.

 

3.     PrimeLending hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.     Assignor warrants and represents to, and covenants with, Depositor,
Assignee and PrimeLending as of the date hereof that:

 

(a)     Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 



 

 

 

(b)     Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)     There are no offsets, counterclaims or other defenses available to
PrimeLending with respect to the Purchase Agreement;

 

(d)     Assignor is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, and has all requisite power
and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)     Assignor has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of Assignor’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
Assignor’s charter or by-laws or any legal restriction, or any material
agreement or instrument to which Assignor is now a party or by which it is
bound, or result in the violation of any law, rule, regulation, order, judgment
or decree to which Assignor or its property is subject. The execution, delivery
and performance by Assignor of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on the part of Assignor. This Agreement has been duly executed
and delivered by Assignor and, upon the due authorization, execution and
delivery by Assignee, will constitute the valid and legally binding obligation
of Assignor enforceable against Assignor in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(f)     No consent, approval, order or authorization of, or declaration, filing
or registration with, any governmental entity is required to be obtained or made
by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.     Depositor warrants and represents to, and covenants with, Assignor,
Assignee and PrimeLending that as of the date hereof:

 

(a)     Depositor is a Delaware corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation;

 



2

 

 

(b)     Depositor has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)     No consent, approval, order or authorization of, or declaration, filing
or registration with, any governmental entity is required to be obtained or made
by Depositor in connection with the execution, delivery or performance by
Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.     Assignee warrants and represents to, and covenants with, Assignor,
Depositor and PrimeLending that as of the date hereof:

 

(a)     Assignee is a federal savings bank duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization; and

 

(b)     Assignee has been directed to enter into this Agreement pursuant to the
provisions of the Pooling and Servicing Agreement. The execution, delivery and
performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 



3

 

 

7.     PrimeLending warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)     Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)     PrimeLending is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to perform its obligations under the Purchase Agreement;

 

(c)     PrimeLending has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of PrimeLending’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of PrimeLending’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which PrimeLending is now a party or by
which it is bound, or result in the violation of any law, rule, regulation,
order, judgment or decree to which PrimeLending or its property is subject. The
execution, delivery and performance by PrimeLending of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of PrimeLending. This
Agreement has been duly executed and delivered by PrimeLending and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of PrimeLending
enforceable against PrimeLending in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)     No consent, approval, order or authorization of, or declaration, filing
or registration with, any governmental entity is required to be obtained or made
by PrimeLending in connection with the execution, delivery or performance by
PrimeLending of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated PrimeLending Representations and Warranties

 

8.     Pursuant to Section 32(d) of the Purchase Agreement, PrimeLending hereby
restates to Depositor and Assignee (a) the representations and warranties set
forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

 In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel
PrimeLending to repurchase Mortgage Loans pursuant to Section 7.03 of the
Purchase Agreement, subject to the provisions of Section 10.

 



4

 

  

Recognition of Assignee

 

9.     From and after the date hereof, subject to Section 10 below, PrimeLending
shall recognize Assignee as owner of the Mortgage Loans and will perform its
obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and PrimeLending had entered into a separate purchase agreement
for the purchase of the Mortgage Loans in the form of the Purchase Agreement,
the terms of which are incorporated herein by reference, as amended by this
Agreement.

 

 

Enforcement of Rights

 

10.   (a)     Controlling Holder Rights.     PrimeLending agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights as Purchaser under the following
section of the Purchase Agreement:

 

Purchase Agreement:

 

Section or Subsection Matter     7.03, other than 7.03(c) Repurchase;
Substitution

 

 (b)     If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.   The parties agree that the Purchase Agreement shall be amended, solely
with respect to the Mortgage Loans, as follows:

 

  (a)     Definitions.

 



5

 

 

  (i)     The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 

   Arbitration:     Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

   Business Day:     Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri,
New York or Texas, (iii) a day on which banks in the states of California,
Delaware, Maryland, Minnesota, Missouri, New York or Texas, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.

 

   Repurchase Price:     With respect to any Mortgage Loan, a price equal to (i)
the unpaid principal balance of the Mortgage Loan, plus (ii) interest on such
unpaid principal balance at the related Mortgage Interest Rate from the last
date through which interest was last paid by or on behalf of the Mortgagor to
the last day of the month in which such repurchase occurs, plus (iii) reasonable
and customary third party expenses incurred in connection with the transfer of
the Mortgage Loan being repurchased, minus (iv) any amounts received in respect
of such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)     The following sentence shall be added as the new third sentence of
Subsection 7.03(a) of the Purchase Agreement:

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

 (c)     The rights under the Purchase Agreement assigned to the Depositor and
the Assignee pursuant to this Agreement shall be under the Purchase Agreement as
amended by this Agreement.

 

Miscellaneous

 

12.   All demands, notices and communications related to the Mortgage Loans, the
Purchase Agreement and this Agreement shall be in writing and shall be deemed to
have been duly given if personally delivered at or mailed by registered mail,
postage prepaid, as follows:

 

(a)    In the case of PrimeLending,

 

 PrimeLending, a PlainsCapital Company

 18111 Preston Road, Suite 900

 Dallas, Texas 75252

 Attention: Mr. Scott Eggen, SVP

 Phone: 972-248-7866

 

 with a copy to the

 

 General Counsel at the same address

 

6

 

 

(b)   In the case of Assignee,

 

 Christiana Trust, a division of Wilmington Savings Fund Society, FSB

 500 Delaware Avenue, 11th Floor

 Wilmington, Delaware, 19801

 Attention: Corporate Trust - Sequoia Mortgage Trust 2013-2

 

(c)  In the case of Depositor,

 

 Sequoia Residential Funding, Inc.

 One Belvedere Place, Suite 360

 Mill Valley, California 94941

 Attention: William Moliski

 

 with a copy to

 

 General Counsel at the same address

 

(d)   In the case of Assignor,

 

 Redwood Residential Acquisition Corporation

 One Belvedere Place, Suite 360

 Mill Valley, California 94941

 Attention: William Moliski

 

 with a copy to

 

 General Counsel at the same address

 

(e)    In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

 9062 Old Annapolis Road

Columbia, Maryland 21045)

 Telephone number: (410) 884-2000

 Facsimile number: (410) 715-2380

Attention: Client Manager -- Sequoia Mortgage Trust 2013-2

 



7

 

 

(f)    In the case of the initial Controlling Holder,

 

 Sequoia Mortgage Funding Corporation

 One Belvedere Place, Suite 360

 Mill Valley, California 94941

 Attention: William Moliski

 

 with a copy to

 

 General Counsel at the same address

 

13.   This Agreement shall be construed in accordance with the laws of the State
of New York, except to the extent preempted by Federal law, and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws, without regard to the conflicts of laws provisions of the State
of New York or any other jurisdiction.

 

14.   No term or provision of this Agreement may be waived or modified unless
such waiver or modification is in writing and signed by the party against whom
such waiver or modification is sought to be enforced.

 

15.   This Agreement shall inure to the benefit of the successors and assigns of
the parties hereto. Any entity into which Assignor, Depositor, Assignee or
PrimeLending may be merged or consolidated shall, without the requirement for
any further writing, be deemed Assignor, Depositor, Assignee or PrimeLending,
respectively, hereunder.

 

16.   This Agreement shall survive the conveyance of the Mortgage Loans, the
assignment of the representations and warranties made by PrimeLending pursuant
to the Purchase Agreement to the extent of the Mortgage Loans by Assignor to
Depositor and by Depositor to Assignee, and the termination of the Purchase
Agreement.

 

17.   This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.   The Controlling Holder under the Pooling and Servicing Agreement is an
express third party beneficiary of this Agreement, and shall have the same power
and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. PrimeLending hereby consents to such
exercise and enforcement.

 



8

 

 

19.   It is expressly understood and agreed by the parties hereto that insofar
as this Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Christiana Trust, a division of Wilmington Savings Fund Society,
FSB (“Christiana Trust”) not in its individual capacity but solely as Trustee on
behalf of the trust created by the Pooling and Servicing Agreement referred to
herein (the “Trust”) in the exercise of the powers and authority conferred upon
and vested in it, and as directed in the Pooling and Servicing Agreement, (ii)
each of the undertakings and agreements herein made on behalf of the Trust is
made and intended not as a personal undertaking or agreement of or by Christiana
Trust but is made and intended for purposes of binding only the Trust, (iii)
nothing herein contained shall be construed as creating any liability on the
part of Christiana Trust, individually or personally, to perform any covenant
either express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Christiana Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Assignor
under the Purchase Agreement, as modified or supplemented by this Agreement
(such indebtedness, expenses and other amounts being payable solely from and to
the extent of funds of the Trust) or be personally liable for the breach or
failure of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

20.   Master Servicer. PrimeLending hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of PrimeLending
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.

 

 PrimeLending shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39116400, Sequoia Mortgage Trust 2013-2 Distribution Account

 

21.   PrimeLending acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section 10 of
the Purchase Agreement, PrimeLending shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

  



9

 

 

22.   Rule 17g-5 Compliance. PrimeLending hereby agrees that it shall provide
information with respect to the Mortgage Loans or the origination thereof to any
Rating Agency or nationally recognized statistical rating organization (“NRSRO”)
via electronic mail at rmbs17g5informationprovider@wellsfargo.com, with a
subject reference of “SEMT 2013-2” and an identification of the type of
information being provided in the body of such electronic mail. The Securities
Administrator, as the initial Rule 17g-5 Information Provider (the “Rule 17g-5
Information Provider”) shall notify PrimeLending in writing of any change in the
identity or contact information of the Rule 17g-5 Information Provider.
PrimeLending shall have no liability for (i) the Rule 17g-5 Information
Provider’s failure to post information provided by it in accordance with the
terms of this Agreement or (ii) any malfunction or disabling of the website
maintained by the Rule 17g-5 Information Provider. None of the foregoing
restrictions in this Section 22 prohibit or restrict oral or written
communications, or providing information, between PrimeLending, on the one hand,
and any Rating Agency or NRSRO, on the other hand, with regard to (i) such
Rating Agency’s or NRSRO’s review of the ratings it assigns to PrimeLending or
(ii) such Rating Agency’s or NRSRO’s evaluation of PrimeLending’s operations in
general; provided, however, that PrimeLending shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 



  REDWOOD RESIDENTIAL ACQUISITION CORPORATION     Assignor             By:      
Name:       Title:                       SEQUOIA RESIDENTIAL FUNDING, INC.    
Depositor             By:       Name:       Title:               Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, not in its individual
capacity but solely as Trustee,     Assignee             By:       Name:      
Title:                       PRIMELENDING, A PLAINSCAPITAL COMPANY            
By:       Name:       Title:    

  

 



Accepted and agreed to by:             WELLS FARGO BANK, N.A.     Master
Servicer             By:       Name:       Title:      

 



Signature Page – Assignment of Representations and Warranties – PrimeLending
(SEMT 2013-2)

 



 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 

 

 

 



 



  1 2 3 4 5 6 7 8 9 10 11   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator Loan Purpose 1 1000383 0.002500
    1000536   21271100003 1 1 0 9 2 1000383 0.002500     1000536   21231100073 1
1 0 7 3 1000383 0.002500     1000536   21381100627 1 1 0 7 4 1000383 0.002500  
  1000536   2154601635 1 1 0 9 5 1000383 0.002500     1000536   23191100030 1 1
0 9 6 1000383 0.002500     1000536   10281100626 1 1 0 3 7 1000383 0.002500    
1000536   20631102717 1 1 0 9 8 1000383 0.002500     1000536   21271100076 1 1 0
7 9 1000383 0.002500     1000536   6017600523 1 1 0 6 10 1000383 0.002500    
1000536   20011101427 1 1 0 9 11 1000383 0.002500     1000536   20511100070 1 1
0 7 12 1000383 0.002500     1000536   37261100245 1 1 0 9 13 1000383 0.002500  
  1000536   20171101012 1 1 0 9 14 1000383 0.002500     1000536   20961100082 1
1 0 9 15 1000383 0.002500     1000536   37471100005 1 1 0 9 16 1000383 0.002500
    1000536   23191100075 1 1 0 7 17 1000383 0.002500     1000536   2256601110 1
1 0 3 18 1000383 0.002500     1000536   21531100349 1 1 0 7 19 1000383 0.002500
    1000536   37221100650 1 1 0 9 20 1000383 0.002500     1000536   20361100408
1 1 0 9 21 1000383 0.002500     1000536   20361100441 1 1 0 9 22 1000383
0.002500     1000536   37361100048 1 1 0 9 23 1000383 0.002500     1000536  
22561100111 1 1 0 7 24 1000383 0.002500     1000536   37471100016 1 1 0 7 25
1000383 0.002500     1000536   37221100551 1 1 0 9 26 1000383 0.002500    
1000536   23331100049 1 1 0 9 27 1000383 0.002500     1000536   2256601127 1 1 0
9 28 1000383 0.002500     1000536   21981100954 1 1 0 9 29 1000383 0.002500    
1000536   36351100289 1 1 0 7 30 1000383 0.002500     1000536   20981100219 1 1
0 7 31 1000383 0.002500     1000536   37181100043 1 1 0 7 32 1000383 0.002500  
  1000536   37381100459 1 1 0 9 33 1000383 0.002500     1000536   21231100103 1
1 0 9 34 1000383 0.002500     1000536   37261100657 1 1 0 9 35 1000383 0.002500
    1000536   30921100409 1 1 0 9 36 1000383 0.002500     1000536   2071604633 1
1 0 3 37 1000383 0.002500     1000536   10281100685 1 1 0 9 38 1000383 0.002500
    1000536   6016601076 1 1 0 7 39 1000383 0.002500     1000536   37361100022 1
1 0 9 40 1000383 0.002500     1000536   20731100962 1 1 0 9 41 1000383 0.002500
    1000536   20631102852 1 1 0 7 42 1000383 0.002500     1000536   30061100472
1 1 0 7 43 1000383 0.002500     1000536   20011100634 1 1 0 7 44 1000383
0.002500     1000536   37321100172 1 1 0 9 45 1000383 0.002500     1000536  
22441100277 1 1 0 9 46 1000383 0.002500     1000536   6018110050 1 1 0 7 47
1000383 0.002500     1000536   30521100867 1 1 0 9 48 1000383 0.002500    
1000536   22051101205 1 1 0 9 49 1000383 0.002500     1000536   21351100766 1 1
0 7 50 1000383 0.002500     1000536   37361100068 1 1 0 6



 



  12 13 14 15 16 17 18 19 20   Cash Out Amount Total Origination and Discount
Points Covered/High Cost Loan Indicator Relocation Loan Indicator Broker
Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1           1 4 0   2           1 4 0   3           5 4 0   4      
    1 0 0   5           1 4 0   6           1 4 0   7           1 0 0   8      
    1 4 0   9           1 0 0   10           1 0 0   11           1 0 0   12    
      1 0 0   13           1 0 0   14           1 0 0   15           1 4 0   16
          1 4 0   17           1 0 0   18           1 0 0   19           1 0 0  
20           1 4 0   21           1 4 0   22           1 4 0   23           1 4
0   24           1 4 0   25           1 4 0   26           1 0 0   27          
1 1 0   28           1 0 0   29           1 4 0   30           1 4 0   31      
    1 0 0   32           1 4 0   33           1 4 0   34           5 0 0   35  
        1 0 0   36           1 0 0   37           1 4 0   38           1 0 0  
39           1 4 0   40           1 4 0   41           1 4 0   42           1 0
0   43           1 4 0   44           1 0 0   45           1 4 0   46          
1 0 0   47           1 0 0   48           1 0 0   49           1 0 0   50      
    1 0 0  



 



  21 22 23 24 25 26 27 28 29   Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity 1     0.00   20120905 782000.00 0.040000 360 360 2     0.00   20120928
756000.00 0.038750 360 360 3     0.00   20121207 548000.00 0.036250 360 360 4  
  0.00   20120924 1200000.00 0.042500 360 360 5     0.00   20121109 1000000.00
0.037500 360 360 6     0.00   20121029 750000.00 0.038750 360 360 7     0.00  
20121102 778500.00 0.040000 360 360 8     0.00   20121114 461250.00 0.042500 360
360 9     0.00   20121108 629300.00 0.040000 360 360 10     0.00   20121013
716100.00 0.038750 360 360 11     0.00   20121114 840000.00 0.040000 360 360 12
    0.00   20121009 997000.00 0.037500 360 360 13     0.00   20121101 543750.00
0.038750 360 360 14     0.00   20121011 608000.00 0.038750 360 360 15     0.00  
20121102 683150.00 0.041250 360 360 16     0.00   20121011 467200.00 0.037500
360 360 17     0.00   20121109 700000.00 0.038750 360 360 18     0.00   20121107
688000.00 0.038750 360 360 19     0.00   20121113 612000.00 0.038750 360 360 20
    0.00   20121108 590000.00 0.037500 360 360 21     0.00   20121113 469300.00
0.038750 360 360 22     0.00   20121109 956600.00 0.040000 360 360 23     0.00  
20121120 465000.00 0.037500 360 360 24     0.00   20121106 620250.00 0.038750
360 360 25     0.00   20121101 1000000.00 0.038750 360 360 26     0.00  
20121115 497000.00 0.038750 360 360 27     0.00   20121120 824500.00 0.037500
360 360 28     0.00   20121113 512000.00 0.038750 360 360 29     0.00   20121130
680000.00 0.033750 360 360 30     0.00   20121119 571850.00 0.038750 360 360 31
    0.00   20121126 726800.00 0.041250 360 360 32     0.00   20121119 636600.00
0.038750 360 360 33     0.00   20121121 657000.00 0.033750 360 360 34     0.00  
20121121 600000.00 0.036250 360 360 35     0.00   20121204 657900.00 0.038750
360 360 36     0.00   20121116 601200.00 0.037500 360 360 37     0.00   20121019
1000000.00 0.038750 360 360 38     0.00   20121026 575000.00 0.036250 360 360 39
    0.00   20121026 1432500.00 0.041250 360 360 40     0.00   20121126 620000.00
0.037500 360 360 41     0.00   20121115 521500.00 0.035000 360 360 42     0.00  
20121109 506400.00 0.037500 360 360 43     0.00   20121115 504400.00 0.037500
360 360 44     0.00   20121120 818800.00 0.040000 360 360 45     0.00   20121126
556000.00 0.040000 360 360 46     0.00   20121126 540850.00 0.038750 360 360 47
    0.00   20121126 910000.00 0.037500 360 360 48     0.00   20121126 944000.00
0.040000 360 360 49     0.00   20121206 1020000.00 0.038750 360 360 50     0.00
  20121126 591200.00 0.037500 360 360



 



  30 31 32 33 34 35 36 37 38   First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date 1 20121101 1 0 0   778608.55 0.040000 3733.39 20121201 2 20121101 1
0 0   752647.98 0.038750 3554.99 20121201 3 20130201 1 0 0   548000.00 0.036250
2499.16 20121201 4 20121101 1 0 0   1195022.57 0.042500 5903.28 20121201 5
20130101 1 0 0   998493.84 0.037500 4631.16 20121201 6 20121201 1 0 0  
747786.63 0.038750 3526.78 20121201 7 20130101 1 0 0   777378.32 0.040000
3716.68 20121201 8 20130101 1 0 0   460614.52 0.042500 2269.07 20121201 9
20130101 1 0 0   628393.30 0.040000 3004.37 20121201 10 20121201 1 0 0  
713986.67 0.038750 3367.37 20121201 11 20130101 1 0 0   838789.71 0.040000
4010.29 20121201 12 20121201 1 0 0   993992.04 0.037500 4617.26 20121201 13
20130101 1 0 0   542948.95 0.038750 2556.91 20121201 14 20121201 1 0 0  
606205.69 0.038750 2859.04 20121201 15 20130101 1 0 0   682187.45 0.041250
3310.88 20121201 16 20121201 1 0 0   465790.44 0.037500 2163.68 20121201 17
20130101 1 0 0   698968.76 0.038750 3291.66 20121201 18 20130101 1 0 0  
686986.44 0.038750 3235.23 20121201 19 20130101 1 0 0   611098.40 0.038750
2877.85 20121201 20 20130101 1 0 0   589111.37 0.037500 2732.38 20121201 21
20130101 1 0 0   468608.63 0.038750 2206.82 20121201 22 20130101 1 0 0  
955396.45 0.040000 4566.95 20121201 23 20130101 1 0 0   464299.64 0.037500
2153.49 20121201 24 20130101 1 0 0   619336.24 0.038750 2916.65 20121201 25
20130101 1 0 0   998526.80 0.038750 4702.37 20121201 26 20130101 1 0 0  
496267.82 0.038750 2337.08 20121201 27 20130101 1 0 0   823258.17 0.037500
3818.39 20121201 28 20130101 1 0 0   511245.72 0.038750 2407.61 20121201 29
20130101 1 0 0   678906.25 0.033750 3006.25 20121201 30 20130101 1 0 0  
571007.55 0.038750 2689.05 20121201 31 20130101 1 0 0   725775.95 0.041250
3522.43 20121201 32 20130101 1 0 0   635662.16 0.038750 2993.53 20121201 33
20130101 1 0 0   655943.24 0.033750 2904.57 20121201 34 20130101 1 0 0  
599076.19 0.036250 2736.31 20121201 35 20130201 1 0 0   657900.00 0.038750
3093.69 20121201 36 20130101 1 0 0   600294.50 0.037500 2784.25 20121201 37
20121201 1 0 0   997048.84 0.038750 4702.37 20121201 38 20121201 1 0 0  
573226.70 0.036250 2622.29 20121201 39 20121201 1 0 0   1428456.28 0.041250
6942.61 20121201 40 20130101 1 0 0   619066.18 0.037500 2871.32 20121201 41
20130101 1 0 0   520679.27 0.035000 2341.77 20121201 42 20130101 1 0 0  
505637.28 0.037500 2345.22 20121201 43 20130101 1 0 0   503640.29 0.037500
2335.96 20121201 44 20130101 1 0 0   817620.25 0.040000 3909.08 20121201 45
20130101 1 0 0   555198.90 0.040000 2654.43 20121201 46 20130101 1 0 0  
540053.21 0.038750 2543.28 20121201 47 20130101 1 0 0   908629.40 0.037500
4214.35 20121201 48 20130101 1 0 0   942639.87 0.040000 4506.80 20121201 49
20130201 1 0 0   1020000.00 0.038750 4796.42 20121201 50 20130101 1 0 0  
590309.56 0.037500 2737.94 20121201



 



  39 40 41 42 43 44 45 46 47 48 49   Current Payment
Status Index Type ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) 1 0 0                   2 0 0                   3 0 0    
              4 0 0                   5 0 0                   6 0 0            
      7 0 0                   8 0 0                   9 0 0                   10
0 0                   11 0 0                   12 0 0                   13 0 0  
                14 0 0                   15 0 0                   16 0 0        
          17 0 0                   18 0 0                   19 0 0              
    20 0 0                   21 0 0                   22 0 0                  
23 0 0                   24 0 0                   25 0 0                   26 0
0                   27 0 0                   28 0 0                   29 0 0    
              30 0 0                   31 0 0                   32 0 0          
        33 0 0                   34 0 0                   35 0 0                
  36 0 0                   37 0 0                   38 0 0                   39
0 0                   40 0 0                   41 0 0                   42 0 0  
                43 0 0                   44 0 0                   45 0 0        
          46 0 0                   47 0 0                   48 0 0              
    49 0 0                   50 0 0                  



 



  50 51 52 53 54 55 56 57 58 59 60   Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period 1                       2                       3                       4
                      5                       6                       7        
              8                       9                       10                
      11                       12                       13                      
14                       15                       16                       17  
                    18                       19                       20        
              21                       22                       23              
        24                       25                       26                    
  27                       28                       29                       30
                      31                       32                       33      
                34                       35                       36            
          37                       38                       39                  
    40                       41                       42                      
43                       44                       45                       46  
                    47                       48                       49        
              50                      



 



  61 62 63 64 65 66 67 68 69   Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term 1               0   2               0   3               0   4        
      0   5               0   6               0   7               0   8        
      0   9               0   10               0   11               0   12      
        0   13               0   14               0   15               0   16  
            0   17               0   18               0   19               0  
20               0   21               0   22               0   23              
0   24               0   25               0   26               0   27          
    0   28               0   29               0   30               0   31      
        0   32               0   33               0   34               0   35  
            0   36               0   37               0   38               0  
39               0   40               0   41               0   42              
0   43               0   44               0   45               0   46          
    0   47               0   48               0   49               0   50      
        0  



 



  70 71 72 73 74 75 76 77 78 79   Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date 1 205 2   1   19 19 0 1   2 254 1   0   3 0.5 0 1   3 489 2   0   6.5   0 1
  4 623 1   0   10 11 1 1   5 154 2   0   0.25 6 8 1   6 423 2   1   15.5   3.25
1   7 444 1   0   8.25   1 1   8 259 2   0   7.5 25 0 1   9 419 1   0   5   0 1
  10 561 1   0   5.75   1.75 1   11 420 1   0   5   0 1   12 296 1   0   2 0
0.25 1   13 460 1   0   4.5   2.25 1   14 335 1   0   5   2 1   15 512 1   0  
9.75   1 1   16 264 3   0   3.5 18 0 1   17 411 1   0   5.75   8 1   18 386 1  
0   13   0 1   19 1 1   0   9.75 5 5 1   20 204 1   0   0   8 1   21 353 2   0  
15   3 1   22 323 1   0   27   4 1   23 632 2   0   8   0 1   24 309 1   0   10
  0 1   25 394 1   1   9.25   5.75 1   26 167 1   0   1.5 0 2 1   27 410 1   1  
5   1.5 1   28 286 1   0   18   1.25 1   29 588 3   0   34 25 0 1   30 719 2   1
  18   0 1   31 630 2   1   7 7 0 1   32 462 1   0   4.25   5.75 1   33 257 1  
0   13   2 1   34 439 1   0   10   1.25 1   35 327 1   0   22   6 1   36 413 2  
0   24 19 8 1   37 421 1   1   3.75   4 1   38 348 1   0   6 5 0 1   39 437 1  
1   11   4.5 1   40 180 2   0   2.75 21 2.25 1   41 456 2   0   2   0 1   42 412
2   0   5   0 1   43 454 1   0   3.5   0 1   44 314 1   0   0.25   5.25 1   45
278 2   1   13.25   6.5 1   46 756 2   0   17   0 1   47 294 2   0   0 22 0 1  
48 404 1   0   16 18 5 1   49 402 3   1   8   0 1   50 414 1   0   4   0 1  



 



  80 81 82 83 84 85 86 87 88 89   Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method 1             791       2             726       3             770       4
            768       5             762       6             777       7        
    769       8             775       9             783       10             726
      11             770       12             776       13             785      
14             798       15             803       16             782       17  
          760       18             772       19             788       20        
    768       21             767       22             722       23            
805       24             771       25             735       26             749  
    27             732       28             802       29             790      
30             800       31             778       32             732       33  
          763       34             786       35             747       36        
    751       37             726       38             792       39            
780       40             768       41             738       42             789  
    43             790       44             766       45             753      
46             748       47             724       48             767       49  
          745       50             765      



 



  90 91 92 93 94 95 96 97 98   VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History 1                 000000000000 2                 000000000000
3                 000000000000 4                 000000000000 5                
000000000000 6                 000000000000 7                 000000000000 8    
            000000000000 9                 000000000000 10                
000000000000 11                 000000000000 12                 000000000000 13
                000000000000 14                 000000000000 15                
000000000000 16                 000000000000 17                 000000000000 18
                000000000000 19                 000000000000 20                
000000000000 21                 000000000000 22                 000000000000 23
                000000000000 24                 000000000000 25                
000000000000 26                 000000000000 27                 000000000000 28
                000000000000 29                 000000000000 30                
000000000000 31                 000000000000 32                 000000000000 33
                000000000000 34                 000000000000 35                
000000000000 36                 000000000000 37                 000000000000 38
                000000000000 39                 000000000000 40                
000000000000 41                 000000000000 42                 000000000000 43
                000000000000 44                 000000000000 45                
000000000000 46                 000000000000 47                 000000000000 48
                000000000000 49                 000000000000 50                
000000000000



 



  99 100 101 102 103 104 105 106 107   Months Bankruptcy Months Foreclosure
Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator 1     63425.00 0.00 0.00 0.00 63425.00 63425.00 1 2    
9916.67 6435.10 0.00 0.00 16351.77 16351.77 1 3     8825.40 0.00 5306.17 0.00
8825.40 14131.57 1 4     5833.34 10000.00 11772.33 0.00 15833.34 27605.67 1 5  
  17500.00 0.00 0.00 0.00 17500.00 17500.00 1 6     0.00   19423.80   0.00
19423.80 1 7     16666.66   0.00   16666.66 16666.66 1 8     5001.58 5036.38
5028.84 0.00 10037.96 15066.80 1 9     13032.94   0.00   13032.94 13032.94 1 10
    14914.84   0.00   14914.84 14914.84 1 11     33074.99 0.00 0.00 0.00
33074.99 33074.99 1 12     5416.66 11250.00 0.00 0.00 16666.66 16666.66 1 13    
18291.00 0.00 0.00 0.00 18291.00 18291.00 1 14     8032.60   13486.63   8032.60
21519.23 1 15     13375.75   0.00   13375.75 13375.75 1 16     14997.32 7274.80
7293.97 2976.66 22272.12 32542.75 1 17     28154.83   5566.87   28154.83
33721.70 1 18     12402.16   8125.00   12402.16 20527.16 1 19     10114.19
16503.17 0.00 0.00 26617.36 26617.36 1 20     0.00 1655.00 7232.25 0.00 1655.00
8887.25 1 21     10112.92 0.00 0.00 0.00 10112.92 10112.92 1 22     32400.00
0.00 0.00 0.00 32400.00 32400.00 1 23     27565.96 0.00 0.00 0.00 27565.96
27565.96 1 24     11423.57   0.00   11423.57 11423.57 1 25     22503.00   0.00  
22503.00 22503.00 1 26     14875.00 0.00 0.00 0.00 14875.00 14875.00 1 27    
36123.66 0.00 0.00 0.00 36123.66 36123.66 1 28     15112.75   0.00   15112.75
15112.75 1 29     3920.06 1206.00 0.00 0.00 5126.06 5126.06 1 30     42678.83  
0.00   42678.83 42678.83 1 31     3250.00 3250.00 12083.22 0.00 6500.00 18583.22
1 32     18450.49 0.00 0.00 0.00 18450.49 18450.49 1 33     14884.78   0.00  
14884.78 14884.78 1 34     16614.66   0.00   16614.66 16614.66 0 35     12051.00
0.00 19744.71 0.00 12051.00 31795.71 1 36     7386.44 7231.32 0.00 0.00 14617.76
14617.76 1 37     83028.75   16776.33   83028.75 99805.08 1 38     11357.98
8235.07 0.00 0.00 19593.05 19593.05 1 39     0.00 0.00 21324.80 0.00 0.00
21324.80 1 40     7772.24 8547.78 0.00 0.00 16320.02 16320.02 1 41     38048.87
  0.00   38048.87 38048.87 1 42     12515.98 0.00 5157.58 0.00 12515.98 17673.56
1 43     9870.84   0.00   9870.84 9870.84 1 44     20000.00   0.00   20000.00
20000.00 1 45     28012.54 0.00 0.00 0.00 28012.54 28012.54 1 46     15899.50
0.00 2415.83 0.00 15899.50 18315.33 1 47     0.00 20677.83 0.00 0.00 20677.83
20677.83 1 48     10619.44 4345.16 0.00 0.00 14964.60 14964.60 1 49     40268.36
0.00 0.00 0.00 40268.36 40268.36 1 50     17833.34   0.00   17833.34 17833.34 1



 



  108 109 110 111 112 113 114 115 116   Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI 1 5   3   4   210334.04 7956.16 0.125442 2 5   3   4  
122986.48 4884.62 0.298721 3 5   3   4   73648.94 5097.58 0.360723 4 5   3   4  
126547.60 8796.74 0.318657 5 5   3   4   1185080.08 7447.53 0.425573 6 5   3   4
  227494.54 8734.40 0.449675 7 5   3   4   415188.58 5254.26 0.315256 8 5   3  
4   146767.07 5878.37 0.390154 9 5   3   4   138909.10 3724.89 0.285806 10 5   3
  4   33866.17 4861.16 0.325928 11 5   3   4   675657.53 9987.19 0.301956 12 5  
3   4   459357.92 5616.30 0.336978 13 5   3   4   988547.85 4819.61 0.263496 14
5   3   4   67983.12 3913.79 0.181874 15 5   3   4   69061.43 4425.21 0.330838
16 5   3   4   182281.51 6099.42 0.187428 17 5   3   4   135390.17 6678.45
0.198046 18 5   3   4   36677.24 6681.43 0.325492 19 5   3   4   710149.69
7086.39 0.266232 20 5   3   4   131088.00 3609.96 0.406195 21 5   3   4  
144690.45 4172.95 0.412636 22 5   3   4   393895.17 9097.37 0.280783 23 5   3  
4   120500.29 6000.56 0.217680 24 5   3   4   279435.05 4081.31 0.357271 25 5  
3   4   354936.67 8171.87 0.363146 26 5   3   4   181380.25 4603.20 0.309459 27
5   3   4   73069.62 7330.50 0.202928 28 5   3   4   37498.31 5017.07 0.331976
29 5   3   4   178086.09 2558.68 0.499151 30 5   3   4   102050.72 6699.25
0.156969 31 5   3   4   292099.77 8475.68 0.456093 32 5   3   4   47678.56
7366.43 0.399254 33 5   3   4   159089.05 5258.24 0.353263 34 5   3   4  
154173.47 4990.48 0.300366 35 5   3   4   506979.30 6137.78 0.193038 36 5   3  
4   47018.83 6885.08 0.471008 37 5   3   4   176606.11 8755.40 0.087725 38 5   3
  4   67010.68 3849.21 0.196458 39 5   3   4   6401819.37 9884.94 0.463542 40 5
  3   4   62111.33 6339.74 0.388464 41 5   3   4   102402.66 4740.51 0.124590 42
5   3   4   350859.37 5777.10 0.326878 43 5   3   4   97224.18 3975.62 0.402764
44 5   3   4   48868.15 6275.50 0.313775 45 5   3   4   137845.60 5626.77
0.200866 46 5   3   4   148312.71 7990.17 0.436256 47 5   3   4   53270.06
7759.60 0.375262 48 5   3   4   195535.77 5741.63 0.383681 49 5   3   4  
320834.47 16626.69 0.412897 50 5   3   4   128247.09 3926.42 0.220173



 



  117 118 119 120 121 122 123 124 125   Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code Property Type Occupancy Sales Price 1      
REHOBOTH BEACH DE 19971 1 2   2       BETHESDA MD 20816 1 1 945000.00 3    
100.000000 OVERLAND PARK KS 66221 7 1 685000.00 4       MANHATTAN BEACH CA 90266
1 1   5       WILMINGTON DE 19806 1 1   6       LUBBOCK TX 79424 1 1   7      
DALLAS TX 75238 1 1   8     100.000000 REHOBOTH BEACH DE 19971 4 2 615000.00 9  
  100.000000 DALLAS TX 75039 7 1 786631.00 10       PACIFIC PALISADES CA 90272 1
1   11     100.000000 WILMINGTON NC 28411 7 2 1200000.00 12       ATLANTA GA
30342 1 1   13       SAN ANTONIO TX 78209 1 1   14       DANIEL ISLAND SC 29492
7 1   15       MERCER ISLAND WA 98040 1 1   16     100.000000 WILMINGTON DE
19807 7 1 584000.00 17       HAUGHTON LA 71037 1 1   18     100.000000 SAN DIEGO
CA 92131 7 1 860000.00 19       FORT WORTH TX 76107 7 1   20       FOUNTAIN
HILLS AZ 85268 7 1   21       SCOTTSDALE AZ 85259 1 1   22       DALLAS TX 75218
1 1   23     100.000000 BATON ROUGE LA 70810 7 1 620000.00 24     100.000000
SEATTLE WA 98102 3 1 827000.00 25       AUSTIN TX 78703 1 1   26       LONG
GROVE IL 60047 7 1   27       BATON ROUGE LA 70809 1 1   28       KATY TX 77494
7 1   29     100.000000 ENCINITAS CA 92024 7 1 980000.00 30     100.000000 SWAN
VALLEY ID 83449 1 2 762500.00 31     100.000000 WOODINVILLE WA 98077 7 1
908500.00 32       KINGWOOD TX 77345 7 1   33       BOONSBORO MD 21713 7 1   34
      DALLAS TX 75214 1 1   35       FRISCO TX 75034 7 1   36       DALLAS TX
75205 1 1   37       LUBBOCK TX 79424 1 1   38     100.000000 MISSOURI CITY TX
77459 7 1 718831.00 39       Charlotte NC 28211 1 1   40       GREENWICH CT
06830 1 1   41     100.000000 MERCER ISLAND WA 98040 1 1 745000.00 42    
100.000000 PLANO TX 75093 7 1 633000.00 43     100.000000 Dallas TX 75209 1 1
630500.00 44       HOUSTON TX 77005 7 1   45       CRAMERTON NC 28032 7 1   46  
  100.000000 Sugarland TX 77479 7 1 676119.00 47       Austin TX 78731 1 1   48
      KINGSTON TN 37763 7 1   49     100.000000 GALLATIN TN 37066 1 1 1360000.00
50     100.000000 Houston TX 77005 1 1 739000.00



 



  126 127 128 129 130 131 132 133 134   Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name 1 1300000.00 3 20120723             2 1010000.00 3 20120831          
  3 690000.00 3 20121127             4 2016000.00 3 20120716             5
1523000.00 3 20120703             6 1375000.00 3 20120925             7
1100000.00 3 20120919             8 618000.00 3 20120919             9 790000.00
3 20121015             10 1200000.00 3 20120920             11 1285000.00 3
20120921             12 1560000.00 3 20120913             13 725000.00 3
20120926             14 900000.00 3 20120813             15 950000.00 3 20120915
            16 585000.00 3 20120924             17 1100000.00 3 20121002        
    18 874000.00 3 20121010             19 920000.00 3 20121012             20
1145000.00 3 20121009             21 820000.00 3 20121010             22
1200000.00 3 20121011             23 650000.00 3 20121016             24
840000.00 3 20121012             25 1725000.00 3 20120830             26
670000.00 3 20121025             27 1071000.00 3 20121018             28
665000.00 3 20121031             29 980000.00 3 20121116             30
775000.00 3 20121027             31 910000.00 3 20121026             32
855000.00 3 20121023             33 858000.00 3 20121023             34
870000.00 3 20121102             35 1080000.00 3 20121119             36
1065000.00 3 20121025             37 1900000.00 3 20120831             38
750000.00 3 20121008             39 1910000.00 3 20120730             40
1000000.00 3 20121016             41 745000.00 3 20121011             42
670000.00 3 20121018             43 665000.00 3 20121022             44
1200000.00 3 20121031             45 695000.00 3 20121012             46
680000.00 3 20121105             47 1300000.00 3 20121024             48
1200000.00 3 20120831             49 1400000.00 3 20121105             50
750000.00 3 20121113            



 



  135 136 137 138 139 140 141 142 143 144 145   Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) 1   0.601500 0.601500 0 0 0           2   0.800000 0.800000 0 0 0  
        3   0.800000 0.800000 0 0 0           4   0.595200 0.595200 0 0 0      
    5   0.656500 0.656500 0 0 0           6   0.545400 0.545400 0 0 0          
7   0.707700 0.707700 0 0 0           8   0.750000 0.750000 0 0 0           9  
0.799900 0.799900 0 0 0           10   0.596700 0.596700 0 0 0           11  
0.700000 0.700000 0 0 0           12   0.639100 0.639100 0 0 0           13  
0.750000 0.750000 0 0 0           14   0.675500 0.675500 0 0 0           15  
0.719100 0.719100 0 0 0           16   0.800000 0.800000 0 0 0           17  
0.636300 0.636300 0 0 0           18   0.800000 0.800000 0 0 0           19  
0.665200 0.665200 0 0 0           20   0.515200 0.515200 0 0 0           21  
0.572300 0.572300 0 0 0           22   0.797100 0.797100 0 0 0           23  
0.750000 0.750000 0 0 0           24   0.750000 0.750000 0 0 0           25  
0.579700 0.579700 0 0 0           26   0.741700 0.741700 0 0 0           27  
0.769800 0.769800 0 0 0           28   0.769900 0.769900 0 0 0           29  
0.693800 0.693800 0 0 0           30   0.749900 0.749900 0 0 0           31  
0.800000 0.800000 0 0 0           32   0.744500 0.744500 0 0 0           33  
0.765700 0.765700 0 0 0           34   0.689600 0.689600 0 0 0           35  
0.609100 0.609100 0 0 0           36   0.564500 0.564500 0 0 0           37  
0.526300 0.526300 0 0 0           38   0.799900 0.799900 0 0 0           39  
0.750000 0.750000 0 0 0           40   0.620000 0.620000 0 0 0           41  
0.700000 0.700000 0 0 0           42   0.800000 0.800000 0 0 0           43  
0.800000 0.800000 0 0 0           44   0.682300 0.682300 0 0 0           45  
0.800000 0.800000 0 0 0           46   0.799900 0.799900 0 0 0           47  
0.700000 0.700000 0 0 0           48   0.786600 0.786600 0 0 0           49  
0.750000 0.750000 0 0 0           50   0.800000 0.800000 0 0 0          



 



  146 147 148 149 150 151 152 153 154 155   Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                     35                     36
                    37                     38                     39            
        40                     41                     42                     43
                    44                     45                     46            
        47                     48                     49                     50
                   



 



  156 157 158 159 160 161 162 163   Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date 1         19 19  
20421001 2         7 0.5   20421001 3         7   0 20430101 4         10 11 0
20421001 5         1 6 0 20421201 6         15.5   0 20421101 7         11   0
20421201 8         9 25 0 20421201 9         10   0 20421201 10         5.75   0
20421101 11         20   0 20421201 12         9 13 0 20421101 13         10   0
20421201 14         9   0 20421101 15         10   0 20421201 16         20 20 0
20421101 17         25   0 20421201 18         14   0 20421201 19         41 5 0
20421201 20         0   0 20421201 21         20   0 20421201 22         27   0
20421201 23         10   0.00 20421201 24         25   0 20421201 25         10
  0 20421201 26         25 0 0 20421201 27         5   0 20421201 28         18
  0 20421201 29         34 25 0 20421201 30         25   0 20421201 31         7
7 0 20421201 32         17   0 20421201 33         22   0 20421201 34         11
  0 20421201 35         28   0 20430101 36         24 19 0 20421201 37        
3.75   0 20421101 38         8 8 0 20421101 39         11   0 20421101 40      
  12 21 0 20421201 41         2   0 20421201 42         22   0 20421201 43      
  6   0 20421201 44         16   0 20421201 45         15   0 20421201 46      
  17   0 20421201 47         0 22 0 20421201 48         16 18 0 20421201 49    
    8   0 20430101 50         5   0 20421201



 



  164 165 166 167 168 169 170 171 172   Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code RWT Income Verification RWT Asset
Verification 1 63425 0 0 0 0 0 Full Two Years Two Months 2 9916.67 0 0 6435.1 0
0 Full Two Years Two Months 3 8825.4 0 5306.17 0 0 0 Full Two Years Two Months 4
5833.34 0 0 10000 0 0 Full Two Years Two Months 5 17500 0 0 0 0 0 Full Two Years
Two Months 6 0 0 0 0 0 0 Full Two Years Two Months 7 16666.66 0 0 0 0 0 Full Two
Years Two Months 8 5001.58 0 5028.84 5036.38 0 0 Full Two Years Two Months 9
13032.94 0 0 0 0 0 Full Two Years Two Months 10 14914.84 0 0 0 0 0 Full Two
Years Two Months 11 33074.99 0 0 0 0 0 Full Two Years Two Months 12 5416.66 0 0
11250 0 0 Full Two Years Two Months 13 18291 0 0 0 0 0 Full Two Years Two Months
14 8032.6 0 13486.63 0 0 0 Full Two Years Two Months 15 13375.75 0 0 0 0 0 Full
Two Years Two Months 16 14997.32 7293.97 0 7274.8 0 0 Full Two Years Two Months
17 28154.83 0 5566.87 0 0 0 Full Two Years Two Months 18 12402.16 8125 0 0 0 0
Full Two Years Two Months 19 10114.19 0 0 16503.17 0 0 Full Two Years Two Months
20 0 0 0 1655 0 0 Full Two Years Two Months 21 10112.92 0 0 0 0 0 Full Two Years
Two Months 22 32400 0 0 0 0 0 Full Two Years Two Months 23 27565.96 0 0 0 0 0
Full Two Years Two Months 24 11423.57 0 0 0 0 0 Full Two Years Two Months 25
22503 0 0 0 0 0 Full Two Years Two Months 26 14875 0 0 0 0 0 Full Two Years Two
Months 27 36123.66 0 0 0 0 0 Full Two Years Two Months 28 15112.75 0 0 0 0 0
Full Two Years Two Months 29 3920.06 0 0 1206 0 0 Full Two Years Two Months 30
42678.83 0 0 0 0 0 Full Two Years Two Months 31 3250 0 12083.22 3250 0 0 Full
Two Years Two Months 32 18450.49 0 0 0 0 0 Full Two Years Two Months 33 14884.78
0 0 0 0 0 Full Two Years Two Months 34 16614.66 0 0 0 0 0 Full Two Years Two
Months 35 12051 0 19744.71 0 0 0 Full Two Years Two Months 36 7386.44 0 0
7231.32 0 0 Full Two Years Two Months 37 83028.75 0 0 0 0 0 Full Two Years Two
Months 38 11357.98 0 0 8235.07 0 0 Full Two Years Two Months 39 0 0 0 0 0 0 Full
Two Years Two Months 40 7772.24 0 0 8547.78 0 0 Full Two Years Two Months 41
38048.87 0 0 0 0 0 Full Two Years Two Months 42 12515.98 5157.58 0 0 0 0 Full
Two Years Two Months 43 9870.84 0 0 0 0 0 Full Two Years Two Months 44 20000 0 0
0 0 0 Full Two Years Two Months 45 28012.54 0 0 0 0 0 Full Two Years Two Months
46 15899.5 2415.83 0 0 0 0 Full Two Years Two Months 47 0 0 0 20677.83 0 0 Full
Two Years Two Months 48 10619.44 0 0 4345.16 0 0 Full Two Years Two Months 49
40268.36 0 0 0 0 0 Full Two Years Two Months 50 17833.34 0 0 0 0 0 Full Two
Years Two Months



 





 

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

 Refer to Exhibit 10.7

 

 

 

 



 

 